Citation Nr: 0825610	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for 
residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1984.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied compensation under 38 U.S.C. 
1151 for a right hand injury.

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in November 2007; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks compensation under 38 U.S.C. § 1151 for 
refractory anemia. Compensation under § 1151 shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility.  
In addition, the proximate cause of the disability or death 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007).

In the present case, the veteran alleges VA surgeries to the 
right third finger resulted in loss of motion in the right 
hand with pain and scars.  The veteran was seen at VA in 
April 2004 after getting a wood splinter imbedded in the 
right third finger.  He was assessed with right long finger 
foreign body with resultant flexor tenosynovitis.  The 
splinter was removed with incision and debridement of the 
flexor tendon sheath.  The veteran was readmitted in April 
2004 for increased swelling, pain, and discharge from the 
right third finger.  He underwent another incision and 
debridement and initiation of IV antibiotics.  He was seen 
again in May 2004 for swelling; he had x-rays and an MRI of 
the right finger, and was treated with antibiotics.  The 
veteran re-presented later in May 2004 with septic shock.  VA 
treatment records dated in 2005 reflect a more recent 
diagnosis of status post admission for tenosynovites of the 
right third finger, noted to be inactive.  

During the veteran's video conference hearing, he testified 
that he currently has loss of grip in the right hand, 
numbness or pain on the surgical scar, and swelling of the 
right hand.  The veteran has not been afforded a VA 
examination.  The Board finds that a VA examination is 
necessary to determine if the veteran has any current 
residuals to the right hand as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or due to an 
event not reasonably foreseeable.  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if he has any 
current disability as a result of VA 
surgical treatment.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.  

The VA examiner should address the 
following questions:

(a)  Does the veteran have any additional 
permanent disability as a result of VA 
surgical treatment?

(b)  If so, is it at least as likely as 
not (50 percent or greater likelihood) 
that such additional disability was (1) 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination; or (2) is due to an event not 
reasonably foreseeable.  

The examiner should provide a rationale 
for all opinions expressed, and should 
specifically address findings from VA 
treatment reports pertaining to treatment 
to the veteran's right third finger.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
